The undersigned have reviewed the Order based upon the record of the proceedings before Deputy Commissioner Young and the briefs before the Full Commission.  The appealing party has not shown good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the Decision and Order.
The Full Commission finds as fact and concludes as matter of law the following:
In order to withstand defendant's motion for directed verdict in a medical malpractice action, plaintiff must offer evidence which establishes the following elements: standard care; breach of standard of care; proximate causation; and damages. Failure to establish evidence on any one element entitles defendant to direct verdict.  In the case before the undersigned the plaintiff presented no medical expert testimony to establish the standard of care.  Lowery v. Newton, 52 N.C. App. 234,278 S.E.2d 566(1981).
WHEREFORE, the defendant's motion for directed verdict is hereby granted; and the plaintiff's claim is DENIED.
Each party shall bear its own costs.
                                  S/ ______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ ______________ THOMAS J. BOLCH COMMISSIONER
S/ ______________ CHRISTOPHER SCOTT COMMISSIONER
DCS:bjp